Citation Nr: 0821092	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for United States Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a man 
who died in March 1981.  The appellant asserts that during 
World War II the decedent served in the Philippine 
Commonwealth Army, including with recognized guerillas, in 
the service of the United States Armed Forces in the Far East 
(USAFFE).

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.  In those decisions, 
the RO denied the appellant's claim for VA death benefits.


FINDING OF FACT

The National Personnel Records Center certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's husband was not a veteran for purposes of 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 101(24), 
107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2003 claim, the appellant reported that her 
husband served from September 1, 1942, to August 25, 1947, 
with the 401st Squadron of the Luzon Guerilla Armed Forces 
(LGAF).  In statements supporting her claim, the appellant 
appears to assert that her husband's death was at least 
partly caused by gunshot wounds sustained in service.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U. S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(a), (b), (c), and (d).

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a).  When there is a question 
as to whether qualifying service is verified or adequately 
documented, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2007).

The appellant has submitted documents with respect to the 
dates and organizations of the decedent's claimed service.  
The RO sought verification of the decedent's service, 
forwarding to the National Personnel Records Center in St. 
Louis, Missouri (NPRC), a copy of one incomplete form related 
to the decedent's claimed service.  In June 2004, the NPRC 
responded that the veteran did not have service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

In December 2006, the Board remanded the case for the VA 
Appeals Management Center (AMC) to forward to the NPRC copies 
of documents that the NPRC had not reviewed, and to ask the 
NPRC to make a new attempt to verify the claimed service of 
the decedent.  In May 2007, the AMC submitted additional 
documents to the NPRC, and asked the NPRC to attempt to 
verify the claimed service of the decedent with the 
Commonwealth Army of the Philippines and the guerilla forces 
of the LGAF.

In June 2007, the NPRC informed the AMC that the decedent's 
name was not included in the NPRC's records that list members 
of the Philippine Commonwealth Army, including recognized 
guerillas, who were in the service of the United States Armed 
Forces during World War II.

The service department records do not show that the decedent 
had qualifying service with the United States Armed Forces.  
Therefore, the decedent was not a veteran for purposes of 
United States veterans' benefits, and the appellant is not 
eligible for VA benefits for veterans' survivors.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

While the RO failed to provide the appellant a notice 
regarding the evidence necessary to substantiate her claim, 
the Board finds that this error ultimately does not prejudice 
the appellant.  Military records do not establish that the 
appellant's husband was a veteran for purposes of eligibility 
for veterans' benefits from the United States government.  In 
Palor v. Nicholson, 21 Vet. App. 202, 209-210 (2007), the 
United States Court of Appeals for Veterans Claims found, in 
the case of a claimant who was determined to not have service 
that would qualify him for veteran status, that VA's failure 
to inform him of the methods for proving veteran status did 
not prejudice the claimant.  In this case, the decedent, like 
the claimant in Palor, did not have service that created 
eligibility for VA benefits.  The Board therefore concludes 
that VA's failure to provide notice with respect to the 
appellant's claim cannot affect the outcome of that claim.  
That error therefore is harmless.


ORDER

The appellant is not eligible for VA death benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


